Citation Nr: 1235615	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  04-24 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depression.

2.  Entitlement to service connection for a skin disability, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Alberto J. Torrado


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in July 2006 for further development.  

In the Board's July 2006 remand, the issues of entitlement to service connection for PTSD and entitlement to service connection for major depression were listed separately.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has restated the claim above.

The issue of entitlement to service connection for a skin disability, to include as secondary to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic psychiatric disability was not manifested during the Veteran's active duty service or within one year of discharge, nor is it otherwise related to service.


CONCLUSION OF LAW

A psychiatric disability, to include PTSD was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated October 2002.

The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the claims for service connection were denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Nonetheless, the Board notes that the RO provided the Veteran with an October 2006 correspondence that fully complied with Dingess.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the Veteran physical and psychiatric examinations in September 1970, December 1976, October 2008, and January 2012; obtained medical opinions as to the etiology and severity of disabilities; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A "clear" diagnosis of PTSD is no longer required.  Rather, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke ... in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128 at 140-41. 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b). 

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999). 

If there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Just because a physician or other health professional accepted appellant's description of his service experiences as credible and diagnosed appellant as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). 

The regulations pertaining to PTSD were amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). 

Taking into account all relevant evidence, the Board finds that service connection is not warranted for any psychiatric disorder, to include PTSD.  Initially, the Board points out that the evidence does not show, nor does the Veteran contend that, he engaged in combat.  Rather, the Veteran contends that his psychiatric disability is due to his experiences carrying the bodies of dead and severely wounded soldiers from helicopters to the hospital.   

The service treatment records reveal that the Veteran was noted to have a sleepwalking disorder in January 1969.  Somnambulism was noted and he was referred to the mental hygiene clinic.  There are no further findings attributed to a psychiatric disability until January 1970 (when he was discharged from service).  At that time, he completed a Report of Medical History in which he indicated, by checked box, that he has had nervous trouble.  His separation examination yielded normal findings.  The Veteran filed a claim for neurosis at that time.  

A September 1970 VA examination revealed a diagnosis of depressive reaction.  However, a December 1976 VA examination revealed a diagnosis which was negative for any findings of a mental disorder.  The Veteran was noted to have depressive anxiety features. 

The VA outpatient treatment reports dated from April 1970 to July 1981 reveal that the Veteran was seen for complaints of nervousness in February 1970.  The diagnosis was possible anxiety reaction.  The Veteran was seen again in May 1970 for complaints of nervousness, anxiousness, restlessness, nightmares and insomnia. Medication was prescribed.  In May 1971 the Veteran was noted to have active psychosis.  In November 1972 he was noted to have no active psychotic symptoms. Psychological testing obtained in January 1977 did not reveal evidence of a thought disorder.  Depressive and anxiety features were noted but judgment and contact with reality were noted to be adequate.  

By way of an October 1977 decision, the Board denied the Veteran's claim for entitlement to service connection for depressive reaction.  It noted that there were no clinical findings in service; and although the September 1970 examination yielded a diagnosis of depressive reaction, the diagnosis was not confirmed at his most recent (December 1976) examination.  

Between December 1980 and July 1981 the Veteran was seen for complaints including nervousness, anxiousness, and insomnia. In February 1981, no history of psychosis or thinking disorder was noted.  A diagnosis of anxiety and depression was noted.  In March 1981, a dysthymic disorder with anxiety features was assessed. 

By way of a January 1986 decision, the Board denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.  However, new evidence has been submitted and the claim has been reopened.  

One piece of new evidence consists of a June 2002 correspondence from Dr. R.A.C-R.  In it, she stated while in the military, the Veteran was exposed to severely injured patients brought back from combat.  Sometimes the patients had lost extremities, had face lesions, and were bleeding to death.  Soon after, the Veteran began having problems with his mood.  He felt anxious, was irritable, and was unable to sleep. The Veteran reported that he was admitted to the hospital for one week with a nervous condition.  Afterwards, the Veteran finished his time in service.  Dr. R.A.C-R. stated that the Veteran's medical records from 1970 to the present reflect evidence of active psychosis; and that they reflect constant complaints of anxiety, insomnia, nightmares, and feelings of nervousness.  She noted that several psychiatric evaluations confirm signs and symptoms of a mental disorder.  Dr. R.A.C.-R. opined that the Veteran's mental condition began during service as a consequence of the exposure to traumatic conditions.  She further opined that the Veteran's disability is part of a PTSD diagnosis.    

Additional evidence includes treatment reports from Dr. J.G.R.P.  These treatment reports reflect extensive treatment for anxiety, depression, and mental anguish throughout the 1990s.  The Board notes that none of the treatment reports contain any indication of a mental disorder due to Vietnam stressors or any other aspect of military service.  Instead, the reports reflect that the Veteran experienced mental anguish over (what he perceived to be) harassment at his workplace since 1994.  The treatment reports contained diagnoses of major depression and an adjustment disorder.  There was no nexus opinion.      

A September 2007 correspondence from the Vet Center includes a summary of treatment.  According to the correspondence, the Veteran was responsible for caring for severely wounded soldiers, and that he witnessed many of their deaths.  It also states that the Veteran's unit was frequently attacked with mortars rounds and small arms fire.  The Veteran was afraid and thought he would die.  The Veteran started experiencing anxiety, irritability, insomnia, and panic attacks while in Vietnam.  According to the correspondence, the Veteran began receiving psychiatric treatment two weeks after discharge from service, and has been experiencing symptoms for 37 years.  The correspondence concludes with "Based on: client's history, meeting clinical criteria according to DSM IV, psychological evaluations, duration of symptoms, we believe the client's neuropsychiatry condition is related to his in-service stressors.  Therefore, the following clinical impression is provided: 309.81 Post Traumatic Stress Disorder, Chronic."

The Veteran underwent a VA psychiatric examination in September 2008.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported depression, trouble sleeping, nightmares, anxiety, irritability, and memories of his military service.  He stated that the symptoms began when he returned home from his military tour.  The symptoms have been of moderate severity; but have occurred on a daily basis.  He stated that his symptoms have improved with medication.  The Veteran reported that he lived with his wife and one daughter; but that his relationships with them "are not the best." He also described his social relationships as "poorly."  He denied suicide attempts, violence, alcohol abuse, and substance abuse.    

The Veteran stated that when he was in the military, he had to take care of dead and wounded soldiers when they returned from combat zones.  He stated that he was assigned to the ER and had to carry bodies from the helicopter to the hospital.  The examiner noted that the Veteran's reported stressors involved intense fear and feelings of horror.  The Veteran exhibited persistent re-experiencing of the traumatic event in the form of recurrent and intrusive distressing recollections of the event, including images, thoughts, perceptions, and recurrent distressing dreams.  He also exhibited persistent symptoms of increased arousal in the form of difficulty falling asleep and staying asleep.  He also experienced irritability and outbursts of anger.  The examiner found that the Veteran met the DSM-IV stressor criteria; however, he did not meet the DSM-IV criteria for the diagnosis of PTSD because he did not fulfill the symptom criteria for persistence avoidance of the stimulus.  Instead, the examiner diagnosed the Veteran with a depressive disorder, not otherwise specified.  The examiner also stated that there is no change in the functional status due to trauma exposure; and that the trauma exposure did not cause impairment in social, occupational, or other areas or functioning.  She noted that the Veteran was gainfully employed until 2004.  

The examiner opined that the Veteran's neuropsychiatric disability is less likely than not caused by or the result of his in-service stressors.  The rationale for her opinion was that the Veteran was clinically evaluated as psychiatrically normal during service.  She acknowledged that there was evidence of psychiatric complaints, psychiatric findings, or psychiatric treatment within one year of service; and that the Veteran began treating with Dr. R.A.C.-R. in May 1970.  However, she noted that Dr. R.A.C.-R. is an internist, without the proper training to make a valid psychiatric diagnosis.  She once again noted that the Veteran was gainfully employed until 2004.  

The Veteran underwent another VA examination in January 2012. The examiner reviewed the claims file in conjunction with the examination.  The examiner found that the Veteran did not have a diagnosis of PTSD that conforms to the DSM-IV criteria.  Instead, he diagnosed the Veteran with a depressive disorder, not otherwise specified.  

The examiner acknowledged the Veteran's stressors (described above) and noted that following service, the Veteran completed a vocational course in accountability; and that he worked in municipality government in finances from 1971 to 2004.  The Veteran has been receiving social security benefits for "depression."  The examiner summarized the most recent outpatient treatment reports as well as the September 2008 VA examination report.  

Upon examination, the Veteran referred to episodes of (Vietnam-related) nightmares, poor tolerance to high pitch noises and thunderstorms, sleeping difficulties, sadness, and crying spells.  The examiner found that the Veteran's stressor did meet Criterion A (he witnessed or was confronted by an event that involved actual or threatened death or serious injury); but it did not relate to the Veteran's fear of hostile military or terrorist activity.  It did involve intense fear, helplessness, or horror.    The examiner found that although the Veteran met the stressor criterion of response, as well as the symptom criteria for persistent re-experiencing of the traumatic event and persistent hyperarousal criteria, he did not fulfill the symptoms for persistent avoidance of the stimulus criteria.  The examiner also found that there was no relationship between the Veteran's depressive disorder and PTSD symptoms.    

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

There are substantial and significant factors which favor the valuation of the VA medical opinions over the opinion of Dr. R.A.C.-R. and the Vet Center in this case.  Additionally, the Board notes that Dr. J.G.R.P. never provided a medical nexus.  However, as noted above, the treatment reports reflect that the Veteran himself reported that the persecution from his co-workers is what was causing his anxiety.    

In this case, two separate VA examiners have opined that the Veteran did not meet the DSM-IV criteria for the diagnosis of PTSD because he did not fulfill the symptom criteria for persistence avoidance of the stimulus.  There is no indication that Dr. R.A.C.-R. ever applied the DSM-IV criteria.  The Veteran Center concluded that the Veteran met the DSM IV criteria; but never discussed any of said criteria.  Consequently, there remains no PTSD diagnosis in the claims file that meets the DSM-IV criteria.  Moreover, Dr. R.A.C.-R. indicated that he had reviewed some medical records that were brought to him by the Veteran; but there is no indication that he reviewed the entire claims file.  As such, Dr. R.A.C.-R. failed to offer and explanation as to the fact that the Veteran was found to be psychiatrically normal upon discharge from service.  Moreover, had she reviewed the claims file, she would have noted that the Veteran did not spend a week in the hospital during service due to a nervous condition.  Instead, the treatment records reflect that referred to the mental hygiene clinic for somnambulism.  Likewise, the Vet Center correspondence states that the Veteran experienced anxiety, irritability, insomnia, and panic attacks during service.  However, these symptoms are not reflected in the service treatment records.  The Vet Center also failed to note that the Veteran was psychiatrically normal upon separation from service.    

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Finally, the Board notes that the VA examination reports are far more thorough than the June 2002 correspondence.  The VA examination reports summarize the medical history as described by the Veteran.  The January 2012 examination report also summarizes many of the medical records in the claims file.  In addition, the October 2008 and January 2012 examination reports reflect medical findings that were obtained by examining the Veteran; and they reflect that the examiners applied the DSM-IV criteria in assessing the Veteran's psychiatric disability.  The June 2002 correspondence from Dr. R.A.C.-R. failed to do this.  

For these reasons, the Board finds that the opinions expressed by the VA examiners are more probative than that of Dr. R.A.C.-R.; and that the Veteran does not have a diagnosis of PTSD that conforms to the DSM-IV criteria.  Moreover, the Board finds that the Veteran's depression is not related to his PTSD inasmuch as he does not have PTSD.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for a psychiatric disability, to include PTSD must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disability, to include PTSD, is not warranted.  To this extent, the appeal is denied.  


REMAND

Skin disability
The Board remanded the claim so that the Veteran could undergo a VA examination.  The Veteran underwent a VA examination in October 2008.  However, the Board finds that the VA examination report is inadequate.  Specifically, the Board notes that the examiner opined that the skin disability was not traceable to service.  Her rationale was that there was no evidence that the recurrent tinea corporis started within one year of service; and the tinea corporis has not been found to have a positive association with Agent Orange exposure.   

However, the Board notes that the service treatment records reflect treatment for a skin disability.  Specifically, a July 1969 treatment report reflects that the Veteran sought treatment for hyperpigmented macules on his upper back.  The failure of the examiner to comment on the in service findings calls her conclusion into question.  Consequently, the Board finds that a new VA examination should be scheduled in order to obtain an adequate medical opinion.

Additionally, the Board notes that the October 2008 examination report reflects that the Veteran sought treatment with a private dermatologist (Dr. Coti, in Manati, Puerto Rico); and the Veteran has not provided these records to the VA.  The Veteran sought treatment with this doctor many years after service.  Nonetheless, the Board finds that the RO should send the Veteran and Authorization and Consent Form so that the RO can attempt to obtain these records and associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make sure that the VA records are updated and in the claims folder.   

2.  Send an Authorization and Consent form to the Veteran in order to obtain permission to request the treatment records of Dr. Coti of Manati, Puerto Rico.  If the form is returned to the RO, the RO should obtain these records and incorporate them into the claims file. 

3.  The Veteran should be afforded a VA dermatologic examination for the purpose of determining the nature, etiology and severity of the Veteran's skin disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any skin disability began during or is causally related to service, to include the skin disability noted in the July 1969 service treatment report.  The examiner must comment on the July 1969 service treatment report.

The examiner should also render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any skin disability is due to presumed Agent Orange exposure.  The examiner must comment on the June 2002 correspondence from Dr. Rosa A. Coca-Rivera, in which she opines that the Veteran's skin disability is probably related to Agent Orange exposure.    

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   

4.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


